PER CURIAM.
Appellant was charged by affidavit with violation of three conditions of his probation, i. e., changing his residence without the consent of his probation officer, violating a law, and failing to contribute toward the cost of his supervision. The trial court adjudicated appellant insolvent eleven days prior to the revocation proceeding. At the revocation hearing, the only evidence given bearing on appellant’s ability to pay was that he had held various jobs at some time *295in the past. -The court made no specific finding of his ability to pay.
Accordingly, the finding of violation of the condition requiring appellant to contribute $10 per month toward the cost of his supervision is stricken from the order of revocation. Coxon v. State, 365 So.2d 1067 (Fla. 2d DCA 1979). The order, judgment, and sentence are affirmed in all other respects.
RYDER, Acting C. J., and DANAHY and CAMPBELL, JJ., concur.